 



Exhibit 10.8

 

ISSUANCE AND RELEASE AGREEMENT

 

ISSUANCE AND RELEASE AGREEMENT (the “Agreement”), dated as of January 6, 2017,
by and between Presidential Realty Corporation, a Delaware corporation (the
“Company”), and Robert Feder (“Releasor”).

 

WHEREAS, the Company has an obligation to pay Releasor director fees in
consideration of his services as an independent member of the Board of
Directors of the Company for the 2015 and 2016 calendar years (the “Board
Fees”);

 

WHEREAS, on December 16, 2016, the Company and its newly formed operating
partnership, Presidential Realty Operating Partnership LP, for which it acts as
general partner, entered into the Interest Contribution Agreement (as the same
may be amended, the “ICA”) with First Capital Real Estate Trust Incorporated,
First Capital Real Estate Operating Partnership, Township Nine Owner, LLC,
Capital Station Holdings, LLC, Capital Station Member, LLC, Capital Station 65
LLC and Avalon Jubilee LLC; and

 

WHEREAS, the Company wishes to compensate Releasor and the other independent
members of its Board of Directors for their involvement in reviewing the
proposed transactions contemplated by the ICA.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

 

1.          Issuance of Shares. In consideration of the agreements by Releasor
set forth herein, including, without limitation, the release of any right to the
Board Fees, and as compensation for his involvement in reviewing the proposed
transactions contemplated by the ICA, the Company shall issue Releasor One
Hundred Twenty Thousand (120,000) shares of the Company’s Class B common stock
on or before the closing of the Avalon Property (as described in Section 2.1 of
the ICA) (the “Avalon Closing”).

 

2.          Representations and Warranties of Releasor. Releasor hereby
represents and warrants to the Company as follows:

 

a.           Power and Authority. Releasor has the requisite power, authority
and capacity to execute, deliver and perform this Agreement and to consummate
the transactions contemplated hereby. This Agreement and all other agreements
and instruments to be executed by Releasor in connection herewith have been duly
and validly authorized, executed and delivered by Releasor and constitute the
valid and binding obligations of Releasor, enforceable in accordance with their
respective terms, except to the extent that such enforceability (i) may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to creditors’ rights generally and (ii) is subject to general
principles of equity.

 

b.           Information. Releasor has had independent access to all information
that Releasor deems necessary to make the decision to enter into this Agreement,
including regarding the business, affairs and financial condition of the Company
and its affiliates and the ICA and its terms, and Releasor has made his own
analysis and decision to enter into this Agreement, without reliance upon any
advice of the Company or any of its representatives or affiliates. Accordingly,
the Company and its respective representatives and affiliates shall not have any
liability to Releasor with respect to any such knowledge or information held by
any of them.

 

 

 

 

c.           Investor Representations. Releasor is acquiring the Company’s Class
B common stock for investment for his own account, not as a nominee or agent,
and not with a view to, or for sale in connection with, any distribution, resale
or public offering of such shares or any part thereof in violation of the
Securities Act of 1933, as amended (the “Securities Act”). Releasor either alone
or together with his representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Company’s Class B
common stock, and has so evaluated the merits and risks of such investment.
Releasor is able to bear the economic risk of an investment in the Company’s
Class B common stock and, at the present time, is able to afford a complete loss
of such investment. Releasor acknowledges that he has been afforded the
opportunity to ask such questions as he has deemed necessary of, and to receive
answers from, representatives of the Company concerning the merits and risks of
investing in the Company’s Class B common stock. Releasor understands that (i)
the Company’s Class B common stock to be issued to him has not been registered
under the Securities Act or the securities or “blue-sky” laws of any state and
(ii) such shares may not be sold, pledged or otherwise transferred unless such
transfer is registered under the Securities Act and the securities or “blue-sky”
laws of any applicable state or there is an exemption from registration
thereunder.

 

3.          Covenants of the Parties.

 

a.           Survival. All representations and warranties and covenants
contained in this Agreement shall survive the Avalon Closing.

 

b.           Further Assurances. At any time or from time to time after the
Avalon Closing, Releasor and the Company shall, at the reasonable request and
expense of the other party (unless such request is occasioned by the breach of a
representation, warranty or covenant of such party, in which case it shall be at
the expense of such breaching party), execute and deliver any further
instruments or documents and take all such further action in order to evidence
or otherwise facilitate the consummation of the transactions contemplated
hereby.

 

c.           No Other Representations or Warranties. Expressly as set forth in
this Agreement, no party is making, or is relying on, any express or implied
representations or warranties relating to any party or to the consummation of
the transactions contemplated hereby.

 

d.           Release. Notwithstanding anything set forth herein to the contrary,
effective as of the Closing Time, in consideration of the mutual covenants and
agreements contained herein, Releasor hereby irrevocably releases and forever
discharges the Company and each of its affiliates and subsidiaries and its
individual, joint or mutual, past, present and future directors, officers,
managers, members, owners, employees, representatives, agents, successors,
assigns, heirs, executors and administrators (collectively, the “Released
Persons”) of and from all manner of demands, claims, suits, actions, litigation,
arbitrations, proceedings, causes and causes of action, reckonings,
controversies, omissions, promises, trespasses, debts, liabilities, obligations,
losses, damages, orders, writs, injunctions, citations, awards and judgments
whatsoever, in law or in equity which Releasor ever had, now has or hereafter
can, shall or may have, against the Released Persons, whether known or unknown,
suspected or unsuspected, matured or unmatured, fixed or contingent, for, upon
or by reason of any matter, thing or cause whatsoever, from the beginning of the
world to the Avalon Closing based upon, related to or arising from any
obligation by the Company to pay the Board Fees; provided, however, that nothing
contained herein shall (x) extend to any proceeding to enforce the terms of, or
any breach of, this Agreement, the other documents and instruments delivered
hereunder or any of the provisions set forth herein or therein, or (y) operate
to release any obligation of the Company to defend, indemnify or hold harmless
Releasor arising out of or relating to Releasor’s service as a director of the
Company provided in any contract or agreement with the Company, any insurance
policy of the Company or the formation or organizational documents of the
Company.

 

 2 

 

 

4.          Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (i) delivered
personally, (ii) mailed, certified or registered mail, with postage prepaid,
(iii) sent by next-day or overnight mail or delivery or (iv) sent via e-mail
transmission, to the address set forth on the signature page hereto or, in each
case, at such other address as may be specified in writing to the other party
hereto. All such notices, requests, demands, waivers and other communications
shall be deemed to have been received (i) if by personal delivery, on the day
after such delivery, (ii) if by certified or registered mail, on the fifth
business day after the mailing thereof, (iii) if by next-day or overnight mail
or delivery, on the day delivered and (iv) if by e-mail transmission, on the
next day following the day on which such e-mail was sent, provided that an error
message has not been received for such transmission and a copy is also sent by
certified or registered mail.

 

5.          Controlling Law. This Agreement is made under, and shall be
construed and enforced in accordance with, the substantive laws (without giving
effect to principals of conflicts of law) of the State of New York, applicable
to agreements made and to be performed solely therein.

 

6.          Jurisdiction and Process. In any action between or among any of the
parties hereto, whether arising out of this Agreement, any of the agreements
contemplated hereby or otherwise, each of the parties hereto irrevocably
consents to the exclusive jurisdiction and venue of the federal and state courts
located the City of New York, State of New York.

 

7.          WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN
RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT,
EQUITY OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

 

8.          Counterparts; Electronic Delivery. This Agreement may be executed in
multiple counterparts, any one of which need not contain the signatures of more
than one party, but all such counterparts taken together shall constitute one
and the same instrument. This Agreement and any amendments hereto, to the extent
delivered by means of a facsimile machine, electronic mail or other electronic
means readily available to each of the parties hereto (any such delivery, an
“Electronic Delivery”), shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. No party hereto shall raise the use of Electronic Delivery to deliver
a signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of Electronic Delivery as a defense
to the formation of a contract, and each such party forever waives any such
defense, except to the extent such defense related to lack of authenticity.

 

 3 

 

 

9.          Third Party Beneficiaries. In addition to the parties hereto and
their respective successors and permitted assigns, the Released Persons are
express third party beneficiaries of the terms and conditions hereof and have
third party beneficiary rights hereunder.

 

10.         Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

11.         Amendment; Modification. This Agreement may not be amended or
modified, except in a writing signed by each party to this Agreement against
whose interest such change shall operate.

 

12.         Entire Agreement. This Agreement constitutes the entire agreement of
the parties hereto with respect to the subject matter hereof and cancels and
supersedes all of the previous or contemporaneous contracts, representations,
warranties and understandings (whether oral or written) by the parties hereto
with respect to the subject matter hereof.

 

13.         Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

14.         Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns; provided, however, that this Agreement and the rights and
obligations of Releasor hereunder shall not be assigned or delegated.

 

15.         Knowledgeable Person. Releasor acknowledges that he has read and
understands the provisions of this Agreement and has had an opportunity to
consult with legal counsel of his choosing.

 

[Signature Page Follows]

 

 4 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed.

 



 

  Presidential Realty Corporation         By: /s/ Alexander Ludwig   Name:
Alexander Ludwig   Title: President

 

  Address: 1430 Broadway, Suite 503     New York, New York 10018         /s/
Robert Feder   Robert Feder, individually         Address: 445 Hamilton Avenue  
  White Plains, New yotk 10601

 

 

